Citation Nr: 1132888	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for schizophrenia, competent paranoid type. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In a June 2007 rating decision, the RO assigned a 70 percent rating for the Veteran's service-connected schizophrenia, effective July 14, 2006.  He submitted a timely notice of disagreement with that issue in August 2007.  To date, no statement of the case (SOC) regarding that matter has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that, when an appellant files a timely notice of disagreement as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the claim for the issuance of a SOC.  

The Veteran contends that he is entitled to a TDIU rating as his service-connected psychiatric disability renders him unemployable.  As noted above, he is currently service-connected for schizophrenia, rated as 70 percent disabling.  At 70 percent, the Veteran's combined disability rating meets the scheduler criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2010).  Thus, the Board must determine whether evidence of record shows that the Veteran's service-connected schizophrenia alone renders him unemployable.

However, the Board finds that the claim for a TDIU rating must be held in abeyance pending the adjudication of the aforementioned issue, as the adjudication of the issue of entitlement to an increased evaluation for schizophrenia may have an impact on the adjudication of the claim for a TDIU rating.  In other words, the TDIU claim is inextricably intertwined with the issue of entitlement to a higher rating for the service-connected acquired psychiatric disability.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).
 
The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in Memphis, Tennessee; however, as the claims file only includes outpatient and inpatient treatment records from that provider dated prior to January 2005 and from January 2007 to May 2008, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1. The AMC should issue to the Veteran and his representative a SOC addressing the claim of entitlement to a rating in excess of 70 percent for schizophrenia.  The Veteran is hereby informed that he must submit a timely and adequate substantive appeal as to this issue for the issue to be before the Board on appeal.

2. The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected schizophrenia for the time period since July 2005.  Of particular interest are all VA clinical records pertaining to the Veteran's service-connected schizophrenia from the Memphis VAMC for the periods from January 2005 to January 2007 and from May 2008 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completion of the above and any additional development deemed necessary, the issue of entitlement to a TDIU on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the July 2009 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

